Montgomery, J.:
The first section of Chapter 50 of The Code imposes upon justices of the peace the supervision and control of the public roads in their several townships. Other sections of the same chapter specifically point out the duties required of and the powers conferred upon these justices — supervisors of the roads — and give a definite meaning to the words “supervision,” “ control;” and Section 2024 provides that, if any board of supervisors shall fail to make said report, (annual report of the condition of the roads in their townships to the superior court,) or to discharge any other duty imposed by this chapter, they shall be guilty of a misdemeanor. The defendants, being justices of the peace, were indicted for unlawfully, willfully and negligently allowing and permitting the portion of the roads in their townships to become out of repair and permitting them to remain so. An examination of the sections of The Code to which we have referred will make it appear clearly that it is no part of the duty of the supervisors of roads to put or to keep in repair the roads of their township. Their duty is to divide the roads into sections, appoint overseers for the sections, allot hands to the overseers, designate the points to which each resident shall be liable to work, and give notice to the overseers in writing of their appointment. It is the duty of *1257the overseer to superintend the hands and to put and keep the roads in order. The State v. Commissioners of Halifax, 4 Dev., 345; State v. Justices of Lenoir, 4 Hawks., 194. The motion to quash the indictment in the court below was sustained, and there is no error in the ruling of his Honor.
No Error.